                 Case 3:20-cv-05317-BHS Document 11 Filed 09/15/20 Page 1 of 2




 1

 2

 3                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT TACOMA
 5
     RAMON DAVID THOMAS,                              CASE NO. 3:20-CV-05317-BHS
 6
                               Petitioner,            ORDER ADOPTING REPORT
 7          v.                                        AND RECOMMENDATION

 8   STATE OF WASHINGTON,

 9                             Respondent.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 10. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)      The R&R is ADOPTED;

16          (2)      Petitioner’s petition for habeas corpus (Dkt. 8) is DISMISSED without

17   prejudice for failure to respond to a Court order and as unexhausted;

18          (3)      A certificate of appealability is DENIED; and

19          (4)      This case is closed.

20   /

21   /

22   /

23
     ORDER - 1
24
             Case 3:20-cv-05317-BHS Document 11 Filed 09/15/20 Page 2 of 2




 1         Dated this 15th day of September, 2020.

 2

 3

 4
                                            A
                                            BENJAMIN H. SETTLE
                                            United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
